Citation Nr: 0709092	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from February 1960 to June 
1967.  The veteran is deceased, and the appellant is his 
surviving spouse.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge, at which the 
appellant testified.   

The Board denied the appealed claim in a May 2005 decision.  
The appellant appealed the case to the United States Court of 
Appeals for Veterans Claims (Court), and the Court issued an 
Order vacating the Board's decision, and remanding the case 
for further development, as addressed in the body of this 
Remand, below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Remand is required, in part, to afford additional development 
assistance pursuant to the VCAA.  

The Court in its August 2006 Order found fault with the 
Board's May 2005 decision for its failure to address 
adequately both the appellant's allegations of private 
treatment for chronic pneumonia approximately five years 
after service at Abington Memorial Hospital, and an August 
2002 memorandum from a private physician, D.S., M.D., 
indicating that he had treated the veteran for obstructive 
pulmonary disease and pulmonary hypertension in 1984 at 
Abington Memorial Hospital.  Specifically, the Court took 
issue with the fact that the record shows neither any attempt 
to obtain treatment or hospitalization records from Abington 
Memorial Hospital prior to 1994 in response to the 
appellant's allegations, nor any attempt to obtain prior 
treatment records from Dr. Schneider, and with the Board 
decision's not explaining why such actions were not taken in 
furtherance of the appellant's claim.  The Court also 
suggested that a VA medical opinion addressing the 
possibility of a causal link between the veteran's service 
and the cause of his death may be in order.  

The appellant provided statements in the course of her 
appeal, as well as testimony at the Travel Board hearing in 
January 2005.  She has alleged that the veteran was treated 
on five or six occasions in service for pneumonia, and had 
recurring severe illness associated with pneumonia during 
service, with persistence of severe illness associated with 
pneumonia from service until his death.  She also alleged 
that the veteran first received post-service professional 
medical treatment for pneumonia approximately five years 
after service at Abington Memorial Hospital.  

What the appellant failed to mention was the true nature of 
the veteran's recurring medical condition in service for 
which he received multiple in-service treatment and which, as 
the service medical records show, did not relate to 
pneumonia.  In light of the appellant's repeated allegations 
that many in-service treatments were for pneumonia, the Board 
is compelled to address their true nature, as reflected in 
the service medical records (SMRs).  

While the SMRs reflect that the veteran was hospitalized only 
once for pneumonia in January 1967 (records reflect that the 
condition rapidly resolved without recurrence in service), 
the SMRs are also rife with records of treatment for severe 
alcoholism, and severe alcohol intoxication and complications 
therefrom, and indications that alcohol abuse rendered the 
veteran unfit for duty on multiple occasions, ultimately 
resulting in a recommendation for administrative discharge 
from service.  Service connection for primary alcoholism is 
precluded as a matter of law, and there is no indication that 
a basis of claim for service connection for the cause of the 
veteran's death need be addressed as related to in-service 
and post-service alcoholism or alcohol abuse.  See 38 C.F.R. 
§ 3.301 (2006).  In the absence of any indication that the 
veteran's SMRs are incomplete or that service personnel 
records would in any way further the appellant's claim, the 
Board will not seek additional records of service.  

The Board notes that in September 1974 records from Abington 
Memorial Hospital were obtained and associated with the 
claims folder.  These records reflect hospitalization at that 
facility in July 1974 - approximately seven years after 
separation from service - for alcoholism and alcoholic 
myopathy, but not for pneumonia.  

Statements contained within the claims folder include one by 
H.P., M.D., in August 2002, averring his treatment of the 
veteran from November 1998 until his death, and one by Dr. S. 
in August 2002, as noted above, averring the veteran's 
treatment at Abington Memorial Hospital since 1984.  The 
Board believes it appropriate, in light of the Court's Order, 
to remand the case to seek all available records from these 
private sources.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization, all 
unobtained records of treatment or 
hospitalization of the veteran should be 
requested from Dr. P. and Dr. S., as well 
as from Abington Memorial Hospital, from 
service until the veteran's death.  

2.  Thereafter, a VA medical opinion 
should be obtained to address the cause of 
the veteran's death based on the entire 
record.  The claims folder must be 
provided to the examiner for review.  The 
examiner should review the claims folder, 
including service medical records and 
post-service records, and the record of VA 
examination for compensation purposes in 
January 1997.  The examiner should also 
note the information on the death 
certificate concerning the cause of death 
and any contributing causes or medical 
conditions hastening the onset of death.  

The examiner should then answer the 
following:  

a.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that a disorder which 
developed in service or is otherwise 
causally related to service caused death 
or significantly or materially 
contributed to cause death, or otherwise 
significantly or materially hastened the 
onset of death, or caused a condition 
which caused or significantly or 
materially contributed to the veteran's 
death?  In answering this question, the 
examiner must exclude primary alcoholism 
and associated alcohol abuse and any 
resulting medical conditions, because 
these are barred as a basis for service 
connection, under 38 C.F.R. § 3.301.  

b.  A rationale should be provided for 
the opinion given, and the factors upon 
which the opinion is based must be set 
forth in the report.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

d.  If the examiner cannot answer the 
question posed without resorting to 
unsupported speculation, the examiner 
should so state.

3.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant and 
her representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


